March 28, 2008


Mr. J. Bruce Bennett
Cardwell, Hart & Bennett, L.L.P.
807 Brazos, Suite 1001
Austin, TX 78701
Mr. Don E. Weiss
Stevens & Weiss, P.C.
14310 Northbrook #200
San Antonio, TX 78232

RE:   Case Number:  06-1044
      Court of Appeals Number:  04-05-00846-CV
      Trial Court Number:  9932

Style:      GENEVIA BUSHNELL AND DEWARD RAYMOND (D.R.) BUSHNELL
      v.
      JANET MOTT

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle            |
|   |Ms. Barbara Meyer              |
|   |Ms. Marilyn Stiles Hampton     |
|   |Shoemaker                      |